Citation Nr: 1340398	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  13-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  The propriety of the reduction of the Vteran's disability rating for service-connected bilateral sensorineural hearing loss from 60 percent to 20 percent effective from March 1, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and C.B.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In that rating decision, the RO reduced the Veteran's disability rating for bilateral sensorineural hearing loss from 60 percent to 20 percent from March 1, 2012.  The Veteran perfected an appeal of this matter, to include the issue of whether a rating in excess of 20 percent is warranted.  Given the different applicable laws and regulations, the issues have been separated and characterized as set forth above.

In November 2013, the Veteran and C.B. testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  The remainder of the evidence contained in the Virtual VA claims file and the Veterans Benefits Management System electronic file is also associated with the Veteran's paper claims file, which has been reviewed by both the RO and the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the claims on appeal.  The Veteran filed a claim for an increased evaluation in March 2011.  He was afforded a VA examination in April 2011, and the results of that examination were used to increase his disability rating from 10 percent to 60 percent effective March 17, 2011.

In July 2011, the Veteran filed a claim of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  The RO interpreted this as including claims for an increased evaluation for all of the Veteran's service-connected disabilities and afforded him a VA audiological examination in August 2011.  Based on the results of that examination, the RO proposed to reduce the Veteran's rating for bilateral sensorineural hearing loss from 60 percent to 20 percent in an October 2011 rating decision.  The reduction was implemented in the December 2011 rating decision on appeal.

The April 2011 and August 2011 VA examinations were conducted only a few months apart, and he pure tone threshold results were nearly identical.  The reason for the reduced rating based upon the August 2011 VA examination was largely the result of the speech discrimation test results.  However, neither examination report specifies whether the Maryland CNC test was used on either occasion.  On remand, the examiners should be contacted to identify which speech discrimination test was used.

In addition, the Veteran testified in November 2013 that the August 2011 VA examiner cleaned his ears of wax, which caused pain and affected the test results.  The August 2011 VA examination report indicates that removal of cerumen was conducted prior to the examination.  Given the different results contained in these two examinations, the Board finds that affording the Veteran an additional examination would be helpful in this case.

Finally, the Veteran testified in November 2013 that he sought regular treatment for his hearing with the VA healthcare system in Fargo, North Dakota.  These records were last obtained in April 2011 and should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the VA healthcare system in Fargo, North Dakota, dated since April 2011, pertaining to the Veteran's bilateral hearing loss.  All records obtained pursuant to this request should be included in the Veteran's claims file.  If the search for such records has negative results, this should be documented in the record.

2.  The RO/AMC should attempt to contact the VA audiologists who conducted the April 2011 and August 2011 VA examinations.  Specifically, the audiologists should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.

3.  After completion of the above development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.  

4.  Thereafter, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



